DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352923 Al to Iwano et al., hereinafter referred to as “IWANO” in view of US 20150333376 to Gaben et al., hereinafter referred to as “GABEN” and US 2015/0303450 A1 to Miki et al., hereinafter referred to as “MIKI”.
Regarding Claim 1, IWANO teaches an all-solid-state battery 10 comprising: 
a cell laminate including two or more unit cells (see laminated battery 10 in [0052]), and 
a resin layer covering a side surface of the cell laminate (see cured resin 7 on the side surface of laminated battery 6 in [0077]; see also FIG 5B), 
wherein each unit cell comprises a positive electrode current collector layer (see collector layer 1 in [0060] with positive electrode mixture layer 2 laminated thereon), a positive electrode active material layer (see positive electrode mixture layer 2), a solid electrolyte 5, a negative electrode active material layer (see negative electrode mixture layer 3), and a negative electrode current collector layer (see collector layer 1 in [0065] with negative electrode mixture layer 3 laminated thereon) laminated in this order (see particularly annotated FIG 9B), 

    PNG
    media_image1.png
    304
    658
    media_image1.png
    Greyscale

wherein at least one of the positive electrode current collector layer or negative electrode current collector layer (see collector layer 1), positive electrode material layer 2, solid electrolyte layer 5, and negative electrode material layer 3, is protruded relative to the other layers to form protruding layers protruded from side surface of cell laminate (see laminated battery 6; see teaching in [0052], and a gap (see clearance X) is formed between the protruding layers.
IWANO is silent to the resin layer being silicone resin and is further silent to the ratio of the compressive modulus of the resin layer to the compressive modulus of the cell laminate is 0.4 or less. 
GABEN is relied upon for its teaching of an encapsulation layer 37 that may further comprise a second encapsulation layer in the form of silicone being used to protect the battery cell by having the encapsulation layer cover all the accessible stack surfaces, be capable of penetrating all of the available cavities, and encapsulate the battery on four of the six faces of the stack ([0145; 0152-0153; 0179], see further FIG 10). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify IWANO with the teachings of GABEN in order to take advantage of the increased protection the battery cells have from their environment and high heat resistance (see GABEN [0152]) 
The Examiner further notes that GABEN teaches the material of the encapsulation (resin) layer being silicone resin (see GABEN [0145; 0152-0153; 0179]) and further teaches a substantially identical laminate structure (see annotated FIG 9b of IWANO; see further IWANO [0122-0123]). Therefore, since there is no material distinction between the claimed cell laminate and resin layer, it could be reasonably argued that the claimed ratio of the compressive modulus of the resin layer to the compressing modulus of the cell laminate would be expected to be 0.1 or less.
IWANO teaches the negative electrode mixture layer 3 comprising lithium alloy in [0066].  However, IWANO is silent to the layer comprising a Si-alloy-based negative electrode active material.
MIKI is relied upon for its teaching of negative active material in an all solid lithium secondary battery comprising lithium and silicon alloy material being known in the art with its improved cycle characteristics and high capacity (see MIKI [0006-0008]). One of ordinary skill in the art would be motivated to modify IWANO with the teachings of MIKI as MIKI while teaching lithium and silicon alloy material and being advantageous in battery capability further teaches having the ternary Si—Sn-M-based allow to suppress amorphous-crystalline phase transition (see MIKI [0035-0043]) therein preventing significant volume change and maintaining high capacity functionality of the resulting battery (see MIKI [0069-0073]).
Regarding Claim 5, IWANO teaches the all-solid-state battery is an all-solid-state lithium secondary battery (see [0061; 0066]). 
Regarding Claim 6, IWANO teaches the cell laminate being restrained in the lamination direction, (see laminated battery 6 having both end surfaces in the lamination direction being pressed by upper cover member 50b and lower bottom surface 50a in [0122-0123]).
Regarding Claim 7, IWANO is silent to a restraint pressure of the restraint being 1.0 MPa or more. However, the Examiner notes this as a product-by-process limitation. As IWANO teaches a cell laminate being restrained in the lamination direction (see laminated battery 6 having both end surfaces in the lamination direction being pressed by upper cover member 50b and lower bottom surface 50a in [0122-0123]) in order to allow the resin more efficient penetration clearances in to the side surfaces of the laminated battery 6 which is similar to the motivation disclosed in the instant specification [0020] whereby restraining the battery in the lamination direction is directed to preserve the extended parts of the cell laminate in the side surface of the cell laminate. As IWANO has a substantially identical resultant structure from the battery being laminated under pressure, it could be reasonably argued that IWANO anticipates the limitations as claimed (see MPEP 2113 III).

Response to Arguments
Applicant’s arguments filed June 28, 2022 with respect to claims 1 and 5-7 have been considered but are moot due to the amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722